Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 4 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to applicant’s failure to rewrite claims 4 and 13 as independent claims including all of the limitations of the base claim and any intervening claims a new rejection is proper.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Wright et al., US 2012/0188234 in view of Marwah, US 2021/0144283.
Regarding claim 10, Wright discloses a live streaming sharing system comprising a first live streaming sharing apparatus, a server and a second live streaming sharing apparatus, wherein the first live streaming sharing apparatus (figure 1-3) further comprises: 
memory, a transceiver, a processor, and a bus system (paragraph 26-27);  
31384-5938-US62the memory being configured to store a plurality of programs (paragraph 26-27); 
the processor being configured to execute the plurality of programs in the memory, to perform a plurality of operations (paragraph 26-27) including: 
receiving, by the first live streaming sharing apparatus, a local live streaming instruction through a virtual reality (VR) display screen, the VR display screen being used for receiving an operation instruction of a live streaming initiator (paragraph 19-24 and 30-34); 
obtaining, by the first live streaming sharing apparatus, local first live streaming data of the first live streaming sharing apparatus according to the local live streaming instruction (paragraph 19-24 and 30-34); and
transmitting, by the first live streaming sharing apparatus, the local first live streaming data to the server, wherein the server transmits the local first live streaming data to the second live streaming sharing apparatus, the local first live streaming data being used by the second live streaming sharing apparatus to generate and present first VR live streaming data (paragraph 19-24 and 30-34).  
Wright is silent about mapping, by the first live streaming sharing apparatus, the local first live streaming data to be a map in a graphics processing unit (GPU), to generate the first VR live streaming data; and presenting, by the first live streaming sharing apparatus, the first VR live streaming data.
In an analogous art, Marwah discloses mapping, by the first live streaming sharing apparatus, the local first live streaming data to be a map in a graphics processing unit (GPU), to generate the first VR live streaming data; and presenting, by the first live streaming sharing apparatus, the first VR live streaming data (figures 12-14; paragraph 79-84).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Wright’s system with the teachings of Marwah. The motivation would have been to be properly represent the objects on the display for the benefit of accurate representing the video.

Claims 1 and 17 are rejected on the same grounds as claim 10.

Regarding claim 14, Wright and Marwah disclose the live streaming sharing system according to claim 10, wherein the local first live streaming data comprises an audio and video data stream and state data; and the transmitting, by the first live streaming sharing apparatus, the local first live streaming data to the server comprises: 
transmitting, by the first live streaming sharing apparatus, the audio and video data stream to the server, so that the server compresses the audio and video data stream in real time and generates a compressed data stream, the audio and video data being video and audio data in the local first live streaming data (Wright paragraph 28, 49-50,139 and 163); and 
transmitting, by the first live streaming sharing apparatus, the state data to the server, so that the server synchronizes playing of the first live streaming sharing apparatus and the second live streaming sharing apparatus according to the state data and the compressed data stream (Wright paragraph 28, 49-50,139 and 163).  

Claim 5 is rejected on the same grounds as claim 14.

Regarding claim 16, Wright and Marwah disclose the live streaming sharing system according to claim 10, wherein the plurality of operations further comprise: 
receiving, by the first live streaming sharing apparatus, a remote live streaming instruction through the VR display screen (Wright paragraph 19-24 and 30-34); 
obtaining, by the first live streaming sharing apparatus, second live streaming data from the server according to the remote live streaming instruction, the second live streaming data being live streaming data transmitted by the second live streaming sharing apparatus to the server (Wright paragraph 19-24 and 30-34); and 
generating and presenting, by the first live streaming sharing apparatus, second VR live streaming data according to the second live streaming data (Wright paragraph 19-24 and 30-34).  

Claims 7 and 20 are rejected on the same grounds as claim 16.

Allowable Subject Matter
Claims 2-3, 6, 8-9, 11-12, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421